United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 25, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 06-51190
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

           versus

     RICARDO AVILA-NAVA, also known
     as Miguel Lopez-Cardenas,
     also known as Ricardo Madrigal
     Avila-Nava,

                                               Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 3:06-CR-434-ALL



Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricardo Avila-Nava appeals the 46 month sentence imposed in

August   2006   by   the   district   court   following   his   guilty-plea

conviction of illegal reentry following deportation.              He argues

that the district court erred in increasing his offense level under

the Sentencing Guidelines based on a determination that his prior


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Michigan conviction for attempted felonious assault with a knife

(Mich. Compiled Laws § 750.82) was a crime of violence under

U.S.S.G. § 2L1.2 (producing an otherwise unchallenged advisory

guideline sentencing range of 46-57 months).

     Avila-Nava acknowledges that we determined in United States v.

Saucedo-Roman, 202 F. App’x 723 (2006), that the Michigan offense

of felonious assault is a crime of violence because it falls within

the definition of the enumerated offense of aggravated assault. He

notes that Saucedo-Roman is nonprecedential and argues that it was

wrongly decided.   Saucedo-Roman is consistent with our published

opinion in United States v. Sanchez-Ruedas, 452 F.3d. 409 (5th

Cir.), cert. denied, 127 S.Ct. 315 (2006).1         Moreover, “[a]n

attempt to commit an offense that qualifies as a crime of violence

is also a crime of violence.”    United States v. Tzep-Mejia, 461

F.3d 522, 525 n.4 (5th Cir. 2006).    The district court did not err

by adjusting Avila-Nava’s offense level.

     Avila-Nava’s constitutional challenge to 8 U.S.C. § 1326(b) is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998).    Although   he   contends    that   Almendarez-Torres   was

incorrectly decided and that a majority of the Supreme Court would

overrule Almendarez-Torres in light of Apprendi v. New Jersey, 530

U.S. 466 (2000), we have repeatedly rejected such arguments on the


     1
      See also, e.g., United States v. Mungia-Portillo, ___ F.3d
___ (slip op. 2458, #06-40273, 5th Cir., April 17, 2007).

                                 2
basis that Almendarez-Torres remains binding. See United States v.

Garza-Lopez,   410   F.3d   268,    276    (5th   Cir.   2005).   Avila-Nava

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

                                   AFFIRMED.




                                       3